Citation Nr: 0432368	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-05 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an effective date, prior to November 28, 1994, 
for the grant of service connection and the assignment of a 
100 percent rating for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted entitlement to service 
connection for PTSD and assigned an initial evaluation of 50 
percent from October 13, 1999.  The veteran appealed both the 
amount of the rating and the effective date assigned.  

By a January 2004 rating decision, the RO found that the 
February 2002 rating decision involved clear and unmistakable 
error and assigned a 100 percent schedular rating from 
November 28, 1994.  The veteran has continued his 
disagreement with the effective date of the award, arguing 
that the proper effective date for the grant of service 
connection and the 100 percent rating should be the date on 
which he filed his original service connection claim in 
September 1986.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  




The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and to remand where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  


Unwaived Evidence

In August 2004 the veteran submitted additional medical 
evidence - namely, a statement from a private psychologist -- 
directly to the Board for consideration in connection with 
his appeal as to the effective date issue.  The submission 
was not accompanied by a written waiver of the veteran's 
right to have this evidence considered initially by the RO.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, (Fed. Cir. May 1, 2003), invalidated 
portions of VA regulations that permitted the Board to decide 
appeals using evidence that had not previously been reviewed 
at the RO.  

Specifically, the CAFC held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without remanding the case to 
the originating agency for initial consideration or to obtain 
the appellant's waiver.  

In light of the decision in the DAV case, the additional 
evidence received from the veteran must be reviewed by the RO 
before the matter is reviewed on appeal.  





Adequacy of VCAA Compliance

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable since the claim has not 
been finally adjudicated.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant which evidence the claimant 
must supply, which evidence VA will obtain on his or her 
behalf and provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that the RO has not furnished the veteran a 
notice letter that explains VA obligations under the VCAA 
regarding the earlier effective date issue.  

Although a VCAA notice letter was sent to the veteran in 
December 2001 in connection with the pending claim for 
service connection for PTSD, the letter does not adequately 
address the evidentiary requirements that apply in the 
present effective date claim.  

In particular, the RO has not notified the appellant of what 
evidence he needs to establish an earlier effective date nor 
indicated what evidence VA has obtained and/or plans to 
obtain to satisfy the criteria found in 38 C.F.R. 
§ 3.400(o)(2) (2004).  

The Board believes that such notice is required in light of 
the decision of the CAVC in Huston v. Principi, 17 Vet. App. 
195 (2003), which held that in a direct appeal from the 
denial of an earlier effective date, the claimant must be 
informed of evidence necessary to support the claim, such as 
evidence that an earlier claim was filed, the evidence 
necessary to support such claim, and which evidence is to be 
obtained by VA and by claimant.  Since the resolution of the 
issue on appeal may ultimately turn on a determination as to 
whether an earlier claim was filed, the Board believes that 
the furnishing of such notice is critical in this case.  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the CAFC held that the regulation giving 
the Board authority to cure a procedural defect in an appeal 
by providing the claimant with notice under the VCAA, 38 
C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 38 U.S.C. § 5103(b).  As a result of 
this decision, the Board may no longer take action on its own 
to cure a defect in a VCAA notice.  

It would be contrary to the law and potentially prejudicial 
to the veteran for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, since the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to provide such notice, the 
Board must remand for further RO action pursuant to the VCAA.  


Development of the Evidence

The veteran filed his original claim for service connection 
for PTSD in September 1986, and that claim was denied by the 
RO in a rating decision of December 1986.  On appeal, the 
Board denied service connection for PTSD in June 1988.  

The veteran filed a request to reopen his service connection 
claim on November 28, 1994.  After lengthy adjudication, the 
Board issued a decision in August 1999 which again denied 
service connection for PTSD.  



The CAVC vacated the August 1999 Board decision and remanded 
the matter to the Board for further development and 
adjudication.  In November 2001 the Board found that new and 
material evidence to reopen the claim had been received and 
remanded the merits of the claim to the RO.  The February 
2002 and January 2004 rating decisions wherein the RO granted 
service connection and established the rating and effective 
date at issue ensued.  

The selection of November 28, 1994, as the effective date of 
the ultimate award reflected an RO finding that the veteran's 
claim had been in a pending status from that date and from 
that date only.  See 38 C.F.R. § 3.160 (2004).  However, it 
is relevant that following the Board's June 1988 decision, 
the veteran had filed a subsequent claim for service 
connection for PTSD on November 27, 1990.  The RO denied that 
claim in March 1992.  The veteran submitted a timely notice 
of disagreement with the denial, and a statement of the case 
was issued in January 1993.  

Thereafter, in a statement received on March 23, 1993, within 
60 days of the statement of the case, the veteran, through 
his representative, indicated that he was submitting evidence 
to support his request that his PTSD claim be reconsidered.  
Despite the ambiguity of the request to "reconsider" the 
PTSD claim, the Board finds that this statement, viewed in 
sequence with other documents, was part of a continuous 
effort by the veteran to establish his entitlement to service 
connection and may be accepted as a timely substantive appeal 
that had the effect of perfecting his appeal from the March 
1992 RO denial.  The Board therefore deems the November 27, 
1990, claim to have remained in a "pending" status since 
that date.  

Under the law, unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).  

To establish entitlement to an earlier effective date, the 
veteran is entitled to present evidence to show that he filed 
a request to reopen the claim earlier than November 27, 1990.  
See Huston, supra.  However, since his original claim had 
previously been denied by the Board on June 21, 1988, only a 
claim received between June 21, 1988, and November 26, 1990, 
has the potential to result in revision of the effective date 
of the service connection grant.  Decisions of the Board of 
Veterans' Appeals are final as a matter of law.  38 U.S.C.A. 
§ 7104 (West 2002).  

It should be noted that under VA regulations a claim for 
increase may include receipt of specified types of medical 
evidence, including VA hospital or outpatient treatment 
records or examination reports.  See 38 C.F.R. § 3.157 
(2004).  

The Board has scoured the file to ascertain whether all 
records pertaining to examination or treatment for PTSD have 
been received and has determined that additional VA records 
remain to be obtained.  

The veteran reported during a VA hospitalization from October 
1991 to December 1992, that he had taken part in a PTSD and 
chemical dependency program at the Knight VA hospital in 
North Little Rock, Arkansas.  In a vocational history 
received in April 1995 he reported entering a VA domiciliary 
in Prescott, Arizona, in November 1989.  

During this period the veteran lived in several other 
locations around the country, including in Maine (apparently 
in the Bangor area) and Washington.  Other documents refer to 
residency in VA domiciliaries in White City and Vancouver, 
Washington, and note VA treatment in Salem, Oregon, and 
Redding, Oregon.  The veteran also received treatment at a 
PTSD program in Menlo Park, California.  

An attempt to obtain all records relating to such treatment 
must be made.  The Board observes that additional due process 
and duty to assist requirements may apply pursuant to the 
VCAA and its implementing regulations in light of information 
obtained pursuant to the above development.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice should specifically advise the 
veteran of his right to submit evidence 
that an earlier claim for increase was 
filed, including an informal claim as 
defined in VA regulations as discussed 
above.  

3.  The VBA AMC should obtain all records 
of VA treatment at the VA domiciliaries 
in White City, Oregon, Prescott, Arizona, 
and Vancouver, Washington.   

4.  The VBA AMC should obtain all records 
or examination and treatment from the VA 
medical facilities in North Little Rock, 
Arkansas; Redding, California; Roseburg, 
Oregon; Togus, Maine; Bangor, Maine; and 
Menlo Park, California (PTSD program).  

5.  The VBA AMC should request 
information from the veteran as to the 
existence of any other VA hospital, 
outpatient treatment, or examination 
records that could potentially constitute 
an informal claim for increase within the 
meaning of 38 C.F.R. § 3.157 (2004).  

Specifically , he should be contacted and 
asked to provide the names of all other 
VA medical facilities, wherever located, 
from which he received treatment, 
examination or hospitalization for PTSD 
during the period from June 1988 to 
November 1990.  Similar information 
should be requested with regard to 
private treatment, examination or 
hospitalization for PTSD during the same 
period.  

The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain the outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue on appeal in 
accordance with the foregoing discussion.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

